     MCGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL, CSBN 230138
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     ASIM H. MODI, NYSBN 4692018
 4
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
            San Francisco, CA 94105
 6          Telephone: 415-977-8952
 7          Facsimile: 415-744-0134
            Email: asim.modi@ssa.gov
 8   Attorneys for Defendant
 9
                                 UNITED STATES DISTRICT COURT
10
                               EASTERN DISTRICT OF CALIFORNIA
11
                                       SACRAMENTO DIVISION
12
13   MARK A. SALAZAR,                                ) Case No.: 2:18-cv-01096-DMC
                                                     )
14          Plaintiff,                               ) STIPULATION AND ORDER TO
                                                     ) EXTEND BRIEFING SCHEDULE
15                  v.                               )
16                                                   )
     NANCY A. BERRYHILL,                             )
17   Acting Commissioner of Social Security,         )
                                                     )
18          Defendant.                               )
19                                                   )

20
            IT IS HEREBY STIPULATED by the parties, through their undersigned attorneys, to
21
     extend Defendant’s time to file her response to Plaintiff’s summary judgment motion with the
22
     Court by 30 days to April 8, 2019, and that all other scheduling dates set forth in the Court’s
23
     Case Management Order shall be extended accordingly. This is Defendant’s first request for an
24
     extension of time in this matter and she requests it in good faith and without any intent to
25
     prolong proceedings unduly.
26
            There is good cause for this extension request because counsel for Defendant is currently
27
     responsible for performing a range of tasks that preclude drafting the Commissioner’s response
28
     to Plaintiff’s summary judgment motion by March 8, 2019, such as: drafting a brief in a Social



                                                     -1-
 1   Security matter before the Ninth Circuit; negotiating (or litigating) attorney fee matters pursuant
 2   to the Equal Access to Justice Act before the district courts within the Ninth Circuit; assisting
 3   with the training of newly hired attorneys in the agency’s Office of the General Counsel, Region
 4   IX; conducting discovery in personnel litigation pending before the Equal Employment
 5   Opportunity Commission and Merit Systems Protection Board; and assisting with implementing
 6   the terms of the class action settlement reached in Hart v. Berryhill (N.D.Cal. No. 3:15-cv-623-
 7   JST). This extension will enable counsel for Defendant to fully review the record and Plaintiff’s
 8   summary judgment motion and, if warranted, evaluate the defensibility of the Commissioner’s
 9   position.
10          Counsel for Defendant apologizes to Plaintiff and the Court for any inconvenience caused
11   by this delay.
12                                                 Respectfully submitted,
13
     Date: March 5, 2019                           LAW OFFICES OF LAWRENCE D. ROHLFING
14
15                                         By:     /s/ Asim H. Modi for Monica Perales*
                                                   MONICA PERALES
16                                                 *Authorized by email on March 5, 2019
                                                   Attorneys for Plaintiff
17
18   Date: March 5, 2019                           MCGREGOR W. SCOTT
                                                   United States Attorney
19                                                 DEBORAH LEE STACHEL
20                                                 Regional Chief Counsel, Region IX

21                                         By:     /s/ Asim H. Modi
                                                   ASIM H. MODI
22                                                 Special Assistant United States Attorney
23                                                 Attorneys for Defendant

24
25
26
27
28




                                                      -2-
 1
                                     ORDER
 2
 3
           APPROVED AND SO ORDERED
 4
 5
 6   Dated: March 8, 2019
 7                                          ____________________________________
                                            DENNIS M. COTA
 8
                                            UNITED STATES MAGISTRATE JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                      -3-
